IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0364
                           Filed November 30, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DARLIN LENIN VELIZ ACOSTA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Darlin Veliz Acosta appeals his convictions of sexual abuse in the second

degree and lascivious acts with a child. AFFIRMED.



      Elena M. Greenberg of Greenberg Law, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Schumacher, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


MAHAN, Senior Judge.

       Darlin Veliz Acosta appeals his convictions of sexual abuse in the second

degree and lascivious acts with a child, raising claims with regard to the admission

of electronic messages and defense counsel’s failure to object to statements by

the prosecutor during closing argument. Upon our review, we affirm.

I.     Background Facts and Proceedings

       D.R. went to her friend’s house for a sleepover. During the middle of the

night, the friend’s father, Acosta, entered the girls’ bed and “touch[ed]” D.R., first

“with his hand, and then he started with his part.” “[H]e touched the inside, and

then he started touching the inside.” His penis went in D.R.’s vagina “a little bit,”

but then she moved to get away. D.R. did not say anything to her friend because

she “was afraid.”

       The next evening, Acosta offered to drive D.R. home. When they reached

the parking lot of D.R.’s house, Acosta “asked [her] to stay a little bit longer” and

then “[h]e started touching [her] parts” “under” her clothes. Acosta stopped when

her friend called to “see where [they] were.” That evening, Acosta added D.R. as

a “friend” in Snapchat1 and began sending her messages.

       The State filed a trial information charging Acosta with several offenses.

The matter proceeded to trial, and the jury found him guilty of sexual abuse in the

second degree and lascivious acts with a child. Acosta appeals.


1  Snapchat is “the proprietary name of an image messaging service and
application, through which users can share images that may be private and
temporary or public and stored for retrieval.”     Snapchat, Dictionary.com,
https://www.dictionary.com/browse/snapchat?s=t (last visited Nov. 5, 2020);
accord State v. Wilson, No. 19-2051, 2020 WL 5944454, at *5 n.4 (Iowa Ct. App.
Oct. 7, 2020).
                                         3


II.    Foundation for Admission of Snapchat Messages

       Acosta appeals the district court’s decision to allow evidence of Snapchat

messages sent between himself and D.R.2 We review district court rulings on

evidentiary issues for an abuse of discretion. Powers v. State, 911 N.W.2d 774,

780 (Iowa 2018).

       Acosta filed a motion in limine raising a foundational objection to the

messages, arguing “there’s no authentication of the sender.” The district court

stated it would wait to rule on the objection after determining during trial whether

the State could establish the requisite foundation for admission of the messages.

       On direct examination, the prosecutor elicited the following testimony from

D.R. with regard to the messages:

              Q. [Did the defendant take your phone] [t]he day after the
       sleepover, but before you went home? A. Yes.
              ....
              Q. Do you know what he did with your phone? A. He added
       me.
              Q. Added you on what? A. Snapchat.
              Q. Okay. So after that he was a contact in your Snapchat
       app? A. Yes.
              Q. Did you receive messages after that from that contact?
       A. Yes.
              ....
              Q. Okay. Based on the context of the things that this person
       said to you, could you tell who it was that was sending them? A. Yes.
              Q. Okay. And who was sending them? A. [My friend]’s father.

The prosecutor then showed Exhibit 163 to D.R. and asked:

             Q. Do you recognize that? A. Yes.
             Q. What is Exhibit 16? A. A photo, a screenshot of the
       contact.

2 The messages were typed in Spanish, but prior to trial the parties stipulated to a
version of the messages translated to English by a certified interpreter in the event
the evidence was admitted.
3 Exhibit 16 was admitted without objection.
                                         4


              Q. All right. In Snapchat? A. Yes.
              Q. Okay. Is this the contact that the defendant used to send
       you messages? A. Yes.
              ....
              Q. On the top it says “Tio”? A. Yes.
              ....
              Q. And on the bottom it says, “VJ Lenin Wolf 128”? A. Yes.
              ....
              Q. Okay. So do either of those names show up on the
       messages when they come to you? A. Yes.
              Q. Which one? A. Tio.
              Q. So these messages from Tio, did they start after the
       defendant added himself in your phone? A. Yes.
              Q. And did they end when you ultimately reported the assault
       to the police? A. Yes.
              Q. And did you receive messages regularly between those
       two times? A. Yes.
              Q. Now, were you telling us yesterday about a time that you
       went over to [N.]’s house? A. Yes.
              Q. And did you tell [N.] what had happened to you? A. Yes.
              Q. And did the two of you send some messages to the
       defendant in Snapchat? A. Yes.
              Q. Did the defendant respond? A. Yes.
              Q. Did you and [N.] photograph those messages? A. Yes.

The prosecutor then showed Exhibits 1 through 11 (photographs of the Snapchat

messages sent between Acosta and D.R.) to D.R. and asked:

             Q. Do you recognize those 11 pictures? A. Yes.
             Q. Are those pictures that were taken when you were sending
       messages back and forth with the defendant from [N.]’s bedroom?
       A. Yes.

       At that point, over defense counsel’s objection, the district court ruled to

admit Exhibits 1 through 11. And pursuant to the parties’ prior stipulation, the

prosecutor provided the jury with Exhibits 1-A through 11-A, Spanish-to-English

translations of Exhibits 1 through 11.4 D.R. then testified:


4  These exhibits included statements from Acosta such as: “We just did that bc I
liked you”; “I didn’t make you”; “I won’t continue”; “Who else knows”; “If you don’t
want anything that’s fine I won’t do anything else”; and “You can always come play
with [my daughter] so your mom doesn’t get suspicious.”
                                          5


               Q. Now, can you tell us what was the purpose of sending
       those messages that day? A. For me to not continue being bothered
       by him.
               Q. So you said that he had sent you messages regularly, but
       after the assaults happened up through this? A. Yes.
               Q. And can you tell us about those messages? A. How so?
               Q. Just tell us the kinds of things the defendant said to you
       through those messages that came before these ones. A. Like, that
       if he touched me, my body would grow faster and things like that.
               Q. Okay. How often did he send you these messages?
       A. Very often.

       Acosta contends the evidence was inadmissible under Iowa Rule of

Evidence 5.901. That rule provides: “To satisfy the requirement of authenticating

or identifying an item of evidence, the proponent must produce evidence sufficient

to support a finding that the item is what the proponent claims it is.” Iowa R.

Evid. 5.901(a). Evidence can be authenticated by “[t]estimony that an item is what

it is claimed to be.” Iowa R. Evid. 5.901(b)(1). “Evidence that an electronic writing

is what the proponent claims it is requires ‘evidence sufficient to show that the

purported author of the communication, whether it be an email, a Facebook

posting, or a text message, actually authored or published the content.’” 7 Laurie

Kratky Dore, Iowa Practice: Evidence § 5.901:11; accord State v. Simpson, No.

18-0666, 2020 WL 4812647, at *2 (Iowa Ct. App. Aug. 19, 2020). “Authenticating

circumstances can include the context of the [electronic message].” Id.

       Here, D.R. identified Exhibit 16 as the username of the person who sent the

messages, took screenshots of the messages, stated the timing the messages

took place, and explained the context of the messages. We conclude the district

court did not abuse its discretion in finding D.R.’s testimony sufficient to establish

that the messages were what she claimed them to be. See, e.g., Simpson, 2020

WL 4812647, at *2 (concluding the testimony of the owner of a Facebook account
                                         6


was sufficient to establish foundation for screenshots of posts of a comment

stream on the account); State v. Goodwin, No. 18-1822, 2020 WL 1551149, at *5

(Iowa Ct. App. Apr. 1, 2020) (concluding “[t]here was enough circumstantial

evidence linking Goodwin to the texts sent by Edwin to let the jury decide whether

it believed he was the sender”); State v. Akok, No. 17-0655, 2018 WL 4362065, at

*1 (Iowa Ct. App. Sept. 12, 2018) (finding “a sufficient prima facie case of

authenticity made” based in part on the fact that Facebook messages “were sent

from the account of a person identifying himself to be Akuk Akok”). The jury was

still free to weigh the evidence as it chose. See State v. Biddle, 652 N.W.2d 191,

196–97 (Iowa 2002) (“When the district court has determined that the State has

established a sufficient foundation for the admission of the physical evidence, any

speculation to the contrary affects the weight and not the admissibility of the

evidence.”). We affirm on this issue.

III.   Ineffective Assistance of Counsel

       Acosta contends his trial counsel was ineffective for “failing to object to

prosecutorial misconduct in the State’s closing argument.”5 We review this claim

de novo. See State v. Shorter, 945 N.W.2d 1, 6 (Iowa 2020). To prevail, Acosta

must show “(1) counsel failed to perform an essential duty; and (2) prejudice


5 The State argues we do not have jurisdiction to hear this claim pursuant to Iowa
Code section 814.7, which was recently amended to require defendants to raise
claims of ineffective assistance of counsel exclusively through postconviction-relief
proceedings and prohibit defendants from raising such claims on direct appeal.
2019 Iowa Acts ch. 140, § 31. The amendment took effect July 1, 2019, and does
not apply retroactively to appeals pending on July 1, 2019. See State v. Ross, 941
N.W.2d 341, 345 (Iowa 2020) (holding we have jurisdiction to hear ineffective-
assistance-of-counsel claims on direct appeal only “if the appeal was already
pending on July 1, 2019”). Here, because notice of appeal was filed on March 5,
2019, we can proceed to address Acosta’s ineffective-assistance-of-counsel claim.
                                            7

resulted.” State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008) (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)). An ineffective-assistance-of-counsel

claim fails if either element is lacking. See State v. Clay, 824 N.W.2d 488, 495

(Iowa 2012). We find the record adequate to address his claim. See State v.

Fountain, 786 N.W.2d 260, 263 (Iowa 2010).

       Acosta points to the following statements made by the prosecutor during

closing argument, arguing the statements equate to “pervasive commentary on the

veracity of the witnesses” that “depriv[ed] [him] of a fair trial”:

              “‘Facts are stubborn things, they never change, and you can’t
               ignore them,’ John Henry.”

              “Now, the defendant’s explanations, his attempts at getting
               around these clear facts, have involved some wild
               explanations. Each one of them individually is unbelievable.
               But the combination of them, this perfect storm that he’s trying
               to get you to believe, is where it becomes truly absurd
               because, ladies and gentlemen, the facts are stubborn things,
               and the defendant can’t ignore them.”

              “So the question is: Should she be believed? Based on what
               we’ve seen in this trial, should she be believed? And that
               comes down to credibility. Okay? So let’s take a look at her
               credibility and see whether we can sort out whether she is a
               credible witness or not.”

              “Now, in this case [D.R.] is not the used car salesman. All
               right? That’s the defendant. The defendant is the one who
               has something to gain or to lose based on your decision. He’s
               the one who has a motivation to try and get you to do
               something in particular.”

              Now, that’s not to say she doesn’t want you to believe her,
               right, but she doesn’t have an ulterior motive; right? When
               she reports what happened to her, she has no reason for
               somebody to believe her other than just that she is telling the
               truth. Okay?
                                8


   “[T]here simply can’t be any question. These messages were
    sent by the defendant. Okay? His claims that they weren’t
    don’t hold up. All right? The account was under his name.”

   “Now, I understand the defendant is arguing some of that stuff
    is wrong, that he just didn’t understand it. But plainly when
    you watch the video [of the police interview], he understood
    what the detective was asking, and the detective understood
    him.”

   “But, clearly, the defendant from the beginning [of the police
    interview] was trying to talk his way out of this thing; right? He
    was trying to identify what he could say that would keep him
    out of trouble. All right? Now, the defendant was, apparently,
    acting under a misunderstanding of exactly where the line was
    that he wasn’t allowed to cross. Apparently, he thought he
    could touch her in the groin area, even up in the pubic hair
    area, as long as he didn’t touch the vagina. That’s what the
    defendant, apparently, thought during this interview, and
    that’s what he was trying to convince the detective that he had
    done.”

   “He was worried there was going to be surveillance video, and
    so he changed his story. He was worried there was going to
    be DNA evidence, and so he changed his story. That is not
    consistent with somebody who came in and tried to be honest
    from the beginning. He pretended there was no Snapchat
    conversation and then admitted there was. Okay? These
    things changed because he was confronted with the evidence
    the detective had or might get. That is behavior of somebody
    just trying to weasel their way out of a situation.”

   “Well, they’re [Acosta’s two alibi witnesses] backing up their
    buddy. Okay?”

   “So it works better if, you know, let’s try to figure out how to
    get that dress out of the picture, so we come up with a
    language barrier argument, which it doesn’t hold up when
    watching that. Again, just the usage of the term ‘dress.’ . . .
    And then we actually saw the dress. The dress made its way
    into this courtroom via [D.R.]’s mother. They had the dress
    the whole time because they’re telling the truth. She wore the
    dress home, and they’ve had it ever since. Okay? That is
    plainly inconsistent with the defendant’s testimony. The
    defendant was not being truthful with you when he told you
    that part of the story.”
                                          9


             “There is an explanation for all of this evidence that doesn’t
              require us to believe that these girls fabricated these
              Snapchat messages or that the defendant had these
              unbelievable lapses in the use of the English language or that
              his brother was involved in something or any of these other
              claims that he’s making, and that’s that the defendant is just
              guilty. Okay? He did the crime. [D.R.] was telling the truth;
              right? The things that she said actually happened, as are
              corroborated by the evidence that we’ve seen. Okay? . . . He
              said some other weird things during his testimony that,
              obviously, weren’t true; right?”

             “It is preposterous to suggest that she fabricated this whole
              thing.”

       According to Acosta, the prosecutor’s statements are “just another way of

calling [him] a liar.” Indeed, “it is improper for a prosecutor to call the defendant a

liar, to state the defendant is lying, or to make similar disparaging comments.”

State v. Graves, 668 N.W.2d 860, 876 (Iowa 2003). But that is not what the

prosecutor did here.     Acosta “chooses selective language supportive of his

argument” and “fails to acknowledge the prosecutor’s detailed walk through the

evidence” with regard to the statements as a whole. See State v. Jefferson, No.

16-0935, 2018 WL 4354469, at *8 (Iowa Ct. App. Sept. 12, 2018) (“The challenged

statements were nothing more than arguments based on reasonable inferences of

the evidence, and they did not amount to misconduct.” (citing Graves, 668 N.W.2d

at 876)). The prosecutor is “free ‘to craft an argument that includes reasonable

inferences based on the evidence and . . . when a case turns on which of two

conflicting stories is true, [to argue that] certain testimony is not believable.’”

Graves, 668 N.W.2d at 876 (alterations in original) (citation omitted).

       Thus, misconduct does not reside in the fact that the prosecution
       attempts to tarnish defendant’s credibility or boost that of the State’s
       witnesses; such tactics are not only proper, but part of the
       prosecutor’s duty. Instead, misconduct occurs when the prosecutor
                                         10


       seeks this end through unnecessary and overinflammatory means
       that go outside the record or threaten to improperly incite the
       passions of the jury.

State v. Carey, 709 N.W.2d 547, 556 (Iowa 2006). Here, we do not believe the

prosecutor’s statements raised the “possibility that [the] jury might convict [Acosta]

for reasons other than those found in the evidence.” Id. Because we find there

was no prosecutorial error, an ineffective-assistance-of-counsel claim based upon

this claim must fail. See Graves, 668 N.W.2d at 870; see also Fountain, 786

N.W.2d at 263 (“Counsel has no duty to raise an issue that has no merit.”).

       We affirm Acosta’s convictions of sexual abuse in the second degree and

lascivious acts with a child.

       AFFIRMED.